internal_revenue_service national_office technical_advice_memorandum sept number release date index uil no case mis no tam-114046-00 cc psi b8 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend fabricator issue is fabricator the manufacturer of fishing lures for purposes of the tax imposed by sec_4161 of the internal_revenue_code and therefore liable for this tax on its sales to its customers conclusion fabricator is not the manufacturer of fishing lures for purposes of the tax imposed by sec_4161 and therefore is not liable for this tax on its sales to its customers facts fabricator produces artificial plastic fishing lures lures for fishing tackle distributors customer s fabricator uses a customer-supplied mold to produce lures only for the customer who supplied the mold apart from the customer-supplied molds fabricator owns all the equipment and materials used to produce the lures fabricator does not market its own brand of lures because fabricator believes doing so would constitute direct competition with fabricator’s customers fabricator does not have written contracts with its customers fabricator has the option of negotiating a new price each time a customer places an order therefore fabricator regularly evaluates costs and adjusts pricing to insure profitability customers reserve the right to reject lures that do not meet required specifications fabricator’s customers do not have any ownership or equity_interest in fabricator except for customers’ payments for lures produced by fabricator there are no loans or other financial transactions between fabricator and its customers tam-114046-00 law and analysis sec_4161 imposes a percent excise_tax on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer sec_4162 provides that the term sport_fishing_equipment means items of terminal tackle including artificial lures sec_48 c of the manufacturers and retailers excise_taxes regulations provides that the tax imposed by sec_4161 is payable by the manufacturer producer or importer making the sale sec_48_0-2 provides that the term manufacturer includes any person who produces a taxable article from scrap salvage or junk material or from new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles sec_48_0-2 provides that under certain circumstances as where a person manufactures or produces a taxable article for another person who furnishes materials under an agreement whereby the person who furnishes the materials retains title thereto and to the finished article the person for whom the taxable article is manufactured or produced and not the person who actually manufactures or produces it will be considered the manufacturer sec_48_0-2 provides that the term sale means an agreement whereby the seller transfers the property that is the title or substantial incidents_of_ownership in goods to the buyer for a consideration called the price which may consist of money service or other things revrul_76_181 1976_1_cb_341 provides that where a fabricator owns the materials tools dies machinery and equipment used to manufacture an article and can produce and sell the article anywhere except that articles with the trademark or trade_name of a customer can only be sold to the customer that holds the trademark or trade_name the fabricator is the manufacturer liable for the excise_tax on all sales of the article produced by fabricator revrul_60_42 1960_1_cb_474 provides that among the factors to be considered in determining whether a fabricator or the vendee is liable for the manufacturers excise_tax are the ownership of the raw materials used in producing the articles and the right to control the production and sale of the articles revrul_58_134 1958_1_cb_395 provides that a company that owns the patents under which a taxable article is fabricated by another company exercises control as to the amounts to be fabricated has exclusive rights or first rights to the output and designates territories where the fabricator may sell the article is considered tam-114046-00 to be the manufacturer for purposes of the manufacturers excise_tax on those articles the company sells in the 286_fsupp_249 w d mich a taxpayer licensed fabricators to produce taxable spring boosters for automobiles with the exception of the molds the fabricators owned all the machinery and the materials the fabricators provided all labor and had complete control of the manufacturing process the fabricators could sell the spring boosters to other buyers for purposes other than automobile spring suspension devices the court concluded that the taxpayer was not liable for the excise_tax imposed on the fabricators’ sales of the spring boosters because the fabricators had proprietary interests in the spring boosters the transfers of which would constitute a sale for purposes of the tax imposed on automotive parts or accessories by sec_4061 in 235_f2d_276 1st cir a taxpayer contracted with a fabricator to produce taxable cameras for which the taxpayer had a patent the contract provided that the fabricator would sell and deliver to the taxpayer big_number cameras that met contractual specifications at a fixed price per camera the fabricator developed the production techniques established the unit price purchased all materials and parts supplied all labor and supervisory personnel independently financed the project completely controlled the processes and production owned all standard production tools and retained title to the cameras until the cameras passed certain quality controls the taxpayer purchased over a period of time at cost the fabricator’s specialized tools the contract included an escalator clause that allowed for changes in the price of a camera if there was a minimum increase in the fabricator’s costs the appeals court affirmed the trial court’s decision that the taxpayer was the manufacturer of the cameras the appeals court referred to the trial court’s findings that the taxpayer was the manufacturer because the taxpayer bought the fabricator’s entire output dictated the amount of the output prohibited the fabricator from selling the cameras to anyone but the taxpayer bore the risk of a cost increase benefitted if costs dropped owned specialized tools and retained the patent under which the fabricator made the cameras the fabricator did not pay the taxpayer royalties for the patented cameras the appeals court added to this analysis that what the taxpayer argued was a sale was no more than the mere transfer of the bare right to possession of the physical materials the only interest the fabricator had in the cameras the fabricator could not transfer to the taxpayer the rights to use or sell the cameras because the fabricator did not possess these rights the taxpayer had retained these rights in peckat manufacturing co v jaarecki 196_f2d_849 7th cir a fabricator owned the machinery used to make taxable sun visors for a taxpayer the fabricator’s employees operated this machinery although the fabricator ordered the tam-114046-00 raw materials necessary to produce the sun visors the fabricator only did so based on the taxpayer’s order for the sun visors the fabricator was not responsible for raw materials and fabricated parts and supplies purchased for the taxpayer’s orders the fabricator had no authority to make the sun visors for sale by itself to others because an integral part of each sun visor was the taxpayer’s patented bracket the fabricator could only dispose_of the sun visors as directed by the taxpayer the court found that the taxpayer was the manufacturer of the sun visors because the terms of the manufacturing contract did not give the fabricator any proprietary interest in the sun visors therefore the fabricator was making the sun visors for the taxpayer on a piecework basis here fabricator submitted a form_637 application_for registration for certain excise_tax activities to its district_director the district_director determined that fabricator was not liable for the tax imposed by sec_4161 on the sale of lures to fabricator’s customers because fabricator was not the manufacturer of the lures therefore the district_director did not issue fabricator a letter of registration for excise_tax purposes the district_director based its decision not to issue a letter of registration on the fact that fabricator like the fabricators in polaroid and peckant did not have a proprietary interest in what fabricator produced fabricator’s purchasing the necessary raw materials providing the labor and controlling the manufacturing process did not create a proprietary interest in the lures fabricator could only transfer a right of possession because that was fabricator’s only interest in the lures fabricator could not sell the lures to anyone other than the customer that owned the mold from which the lures were made in other words fabricator’s customers retained the exclusive right to sell the lures fabricator produced the district_director distinguishes fabricator’s situation from that in air lift because in air lift the fabricator was free to sell the rubber cylinders which the fabricator made using air lift’s patent only if the rubber cylinders were not sold for use as suspension devices on automobiles and in air lift there were no provisions for adjusting the unit charge based on production_costs fabricator’s position is that fabricator’s situation is similar to that in air lift and clearly distinguishable from polaroid and peckat fabricator argues that although it uses molds provided by its customers to produce the lures this fact alone is not determinative of the issue fabricator argues that it is free to produce and sell fishing lures to other parties that supply molds therefore fabricator is not captive to a single vendor furthermore apart from the molds fabricator owns all of the other items necessary to produce the lures and therefore bears all risk of loss in producing the lures this risk of loss constitutes a proprietary interest in lures that fabricator transfers when it sells lures therefore fabricator’s transfers constitute sales for purposes of the excise_tax imposed by sec_4161 the district director’s position reflects the irs position articulated in rev_rul tam-114046-00 revrul_60_42 and revrul_58_134 that absent the right to sell the article manufactured a fabricator cannot be considered the manufacturer of the article for purposes of sec_4161 the fact that fabricator has multiple customers whose lures fabricator cannot sell to third parties does not change the nature of fabricator’s interest in the lures from mere possession to a proprietary interest fabricator’s argument that fabricator bears the risk of loss because fabricator owns all of the items necessary to produce the lures apart from the molds is mitigated by the fact that the fabricator has the prerogative of adjusting the price to account for increased costs each time a customer places an order caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
